


FIRST AMENDMENT TO THE LETTER OF CREDIT FACILITY AGREEMENT
This FIRST AMENDMENT TO THE LETTER OF CREDIT FACILITY AGREEMENT (this “First
Amendment”), dated as of February 15, 2013, is entered into by and among
Education Management LLC, a Delaware limited liability company (the “Account
Party”), for purposes of Sections B and C hereof, Education Management Holdings
LLC, a Delaware limited liability company (the “Guarantor”) and the Grantor
Subsidiaries listed on the signature pages hereto, the Lender party hereto, and
BNP Paribas, as Administrative Agent, Collateral Agent and Issuing Bank for the
Lenders. Unless otherwise defined herein, all capitalized terms used herein and
defined in the LC Facility Agreement referred to below are used herein as
therein defined.
W I T N E S S E T H :
WHEREAS, the Account Party, the Guarantor, the Grantor Subsidiaries
(collectively, the “Credit Parties”), the Lenders, the Administrative Agent, the
Collateral Agent and the Issuing Bank are party to that certain Letter of Credit
Facility Agreement, dated as of March 9, 2012 (the “LC Facility Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the LC Facility Agreement as provided for herein; and


WHEREAS, pursuant to the terms and subject to the conditions set forth below,
BNP Paribas, as sole Lender is willing to agree to such amendment relating to
the LC Facility Agreement.


NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto, intending to
be legally bound, hereby agree as follows:
A.
Amendments to LC Facility Agreement:

1.The fifth paragraph under “RECITALS” is hereby amended by adding the following
text immediately prior to the period set forth therein:
“or upon or following a permanent reduction of the Commitments in accordance
with Section 2.9(c), the Cash Collateral may be reduced at the written request
of the Account Party to an aggregate amount not less than 105% of the
Commitments after giving effect to such reduction.”
2.The definition of “Maturity Date” contained in Section 1.1 of the LC Facility
Agreement is hereby amended and restated in its entirety as follows:
'“Maturity Date” means the earliest of (a) July 8, 2014, (b) the occurrence of
the 2015 Revolving Commitment Termination Date (as defined in the Existing
Credit Agreement as in effect on the date hereof) and (c) the date upon which
the Bank of America LC Facility Agreement has matured, been accelerated or been
terminated by Bank of America, N.A. or the Account Party.'
3.The following new definitions shall be added in Section 1.1 of the LC Facility
Agreement in appropriate alphabetical order:
“Bank of America Commitment” as defined in the Bank of America LC Facility
Agreement.
“Bank of America LC Facility Agreement” means the Letter of Credit Facility
Agreement dated as of November 30, 2011 among the Account Party, the Grantors
party thereto, Bank of America, N.A. and the other parties thereto, as amended
by Amendment No. 1, dated as of January 29, 2013.
4.Section 2.1(a)(v) is hereby amended and restated in its entirety as follows:
“(v)    in no event shall any Letter of Credit have an expiration date later
than the earlier of (1) 5 Business Days prior to the Maturity Date and (2)
unless otherwise agreed by Issuing Bank, the date which is eighteen months from
the date of issuance of such Letter of Credit; and”
5.Section 2.8(d) is hereby amended by adding the following text immediately
prior to the period set forth therein:




--------------------------------------------------------------------------------




“or upon or following a permanent reduction of the Commitments in accordance
with Section 2.9(c), the Cash Collateral may be reduced at the written request
of the Account Party to an aggregate amount not less than 105% of the
Commitments after giving effect to such reduction.”
6.Section 2.9 shall be amended to add a new clause (c) as follows:
“The Account Party shall, upon not less than three Business Days prior written
notice, permanently terminate in whole or permanently reduce in part the
Commitments proportionately in amount to the reduction of the Bank of America
Commitments in accordance with Section 2.13(a) of the Bank of America LC
Facility Agreement.”
7.A new Section 5.11 shall be inserted in the LC Facility Agreement as follows:
“5.11    Five Business Days prior to the occurrence thereof, notify the
Administrative Agent in writing of any contemplated permanent reduction in the
Bank of America Commitments as contemplated pursuant to Section 2.13(a) of the
Bank of America LC Facility Agreement.”    
B.
Representations, Warranties and Miscellaneous Provisions



1.    In order to induce the Lender to enter into this First Amendment, each
Credit Party hereby jointly and severally represents and warrants as follows on
the date hereof that:
(a)    Each Credit Party which is party hereto has all requisite power and
authority to enter into this First Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the LC Facility Agreement as
amended by this First Amendment (the “Amended Agreement”) and the other Credit
Documents;
(b)    The execution and delivery of this First Amendment and the performance of
the Amended Agreement and the other Credit Documents have been duly authorized
by all necessary actions on the part of each Credit Party and each of this First
Amendment, the Amended Agreement and each other Credit Document constitutes a
legal, valid and binding obligation of such Credit Party enforceable against
such Credit Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(c)    No event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this First Amendment that would
constitute a Default or an Event of Default;
(d)    All of the representations and warranties set forth in Section 4 of the
LC Facility Agreement and each other Credit Document are true and correct in all
material respects on the First Amendment Effective Date (as defined below), both
before and after giving effect to this First Amendment, with the same effect as
though such representations and warranties had been made on and as of the First
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date; and
    (e)    the letter of credit issued under the Bank of America LC Facility
Agreement (as defined below) remains outstanding and undrawn as of the date
hereof.
2.This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the LC Facility
Agreement or any other Credit Document.
3.    This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Account Party and the Administrative
Agent.
4.    THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
5.    This First Amendment shall become effective as of the date hereof (the
“First Amendment Effective Date”); provided that each of the following
conditions shall have been satisfied:




--------------------------------------------------------------------------------




(a)     the Account Party, the Guarantor, each other Credit Party and the Lender
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or
electronic transmission) the same to the Administrative Agent;
(b)     the Account Party shall have paid all fees and actual and reasonable
costs and expenses of the Administrative Agent, the Collateral Agent and the
Issuing Bank in connection with this First Amendment, including the reasonable
fees, charges and disbursements of White & Case LLP, counsel for the
Administrative Agent, the Collateral Agent and the Issuing Bank;
(c)    each of the representations and warranties set for in Section B.1 above
shall be true and correct on such date; and


(d)    the Account Party shall have delivered to the Administrative Agent a
fully executed First Amendment of the Bank of America LC Facility Agreement
dated on or prior to the date hereof providing for an extension of the Maturity
Date (as defined therein) to a date no earlier than the Maturity Date set forth
in this First Amendment and otherwise in a manner reasonably satisfactory to the
Administrative Agent.


6.From and after the First Amendment Effective Date, all references in the LC
Facility Agreement and each of the other Credit Documents shall be deemed to be
references to the LC Facility Agreement as modified hereby, and the First
Amendment shall be deemed to be a Credit Document.


C.    Acknowledgement and Consent
The Guarantor and each Grantor Subsidiary hereby acknowledges that it has
reviewed the terms and provisions of the LC Facility Agreement and this First
Amendment and acknowledges the amendment of the LC Facility Agreement effected
pursuant to this First Amendment. The Guarantor and each Grantor Subsidiary
hereby confirms that each Credit Document to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” under each
of the Credit Documents to which it is a party (in each case as such term is
defined in the applicable Credit Document).
The Guarantor and each Grantor Subsidiary acknowledges and agrees that any of
the Credit Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this First Amendment. The Guarantor and each Grantor Subsidiary
represents and warrants that all representations and warranties contained in the
Amended Agreement and the Credit Documents to which it is a party or otherwise
bound are true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.
The Guarantor and each Grantor Subsidiary acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this First
Amendment, such Person is not required by the terms of the LC Facility Agreement
or any other Credit Document to consent to the amendments to the LC Facility
Agreement effected pursuant to this First Amendment and (ii) nothing in the LC
Facility Agreement, this First Amendment or any other Credit Document shall be
deemed to require the consent of such Person to any future amendments to the LC
Facility Agreement.
[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be duly
executed and delivered as of the date first above written.
EDUCATION MANAGEMENT LLC, as Account Party
By
 


 
Name:
 
Title:



EDUCATION MANAGEMENT HOLDINGS LLC, as Holdings and Guarantor
By
 


 
Name:
 
Title:





--------------------------------------------------------------------------------












GRANTOR SUBSIDIARIES:


The Art Institute of Atlanta, LLC
The Art Institute of Austin, Inc.
The Art Institute of Charleston, Inc.
The Art Institute of Charlotte, LLC
The Art Institute of Dallas, Inc.
The Art Institute of Michigan, Inc.
The Art Institute of Fort Worth, Inc.
The Art Institute of Fort Lauderdale, Inc.
The Art Institute of Houston, Inc.
The Art Institute of Jacksonville, Inc.
Miami International University of Art & Design, Inc.
The Art Institutes International Minnesota, Inc.
The Art Institute of Tennessee - Nashville, Inc.
The Art Institute of California - Orange County, Inc.
The Art Institute of Philadelphia LLC
The Art Institute of California - Sacramento, Inc.
The Art Institute of California - Sunnyvale, Inc.
The Art Institute of Tucson, Inc.
The Art Institute of Washington, Inc.
The Art Institute of York - Pennsylvania LLC
Argosy Education Group, Inc.
American Education Centers, Inc.
The Asher School of Business Education Corporation
Brown Mackie College - Boise, Inc.
Michiana College Education Corporation
Brown Mackie College - Greenville, Inc.
Brown Mackie College - Indianapolis, Inc.
Brown Mackie College - Kansas City LLC
Stautzenberger College Education Corporation
Southern Ohio College LLC
Brown Mackie College - Phoenix, Inc.
Brown Mackie College - Salina LLC
Brown Mackie College - Tulsa, Inc.
South University of Alabama, Inc.
South University of Virginia, Inc.
South University of Florida, Inc.
Western State University of Southern California





--------------------------------------------------------------------------------




By
 


 
Name:
 
Title:
 





--------------------------------------------------------------------------------




BNP PARIBAS, as Administrative Agent, Collateral Agent, AND ISSUING BANK
By
 
 
 
Name:
 
Title:
By
 


 
Name:
 
Title:
BNP PARIBAS, as SOLE LENDER
By
 
 
 
Name:
 
Title:
By
 


 
Name:
 
Title:





